[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 23, 2009
                               No. 08-16699                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 08-60114-CR-JIC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ELYDIUKYS FABELO,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (June 23, 2009)

Before CARNES, WILSON and COX, Circuit Judges.

PER CURIAM:

     Robin J. Farnsworth, appointed counsel for Elydiukys Fabelo in this direct
criminal appeal, has filed a motion to withdraw from further representation,

supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fabelo’s convictions and

sentences are AFFIRMED. However, we discovered a scrivener’s error in the

judgment and, therefore, this case is REMANDED for the limited purpose of

correcting the judgment so that it indicates that the Count 4 conviction was for a

conspiracy to use a firearm during a drug-trafficking crime under 18 U.S.C.

§ 924(o).




                                           2